exhibit991.htm For Immediate Release Contacts: Courtney Guertin, Public Relations Specialist 401-457-9501 courtney.guertin@lintv.com Richard Schmaeling, Chief Financial Officer 401-457-9510 richard.schmaeling@lintv.com LIN TV Corp. Announces Fourth Quarter 2008 and Full Year 2008 Results PROVIDENCE, RI, March 12, 2009 – LIN TV Corp. (NYSE: TVL) today reported results for the fourth quarter 2008 and full year ended December 31, 2008. Results for the full year ended December 31, 2008 · Net revenues increased 1% to $399.8 million, compared to $395.9 million in 2007. · Political revenues were $47.0 million, compared to $6.1 million in 2007.The Company achieved a 40% increase in political revenues over the 2004 presidential election cycle on a pro forma same station basis. · Digital revenues, which include Internet advertising revenues and retransmission consent fees, increased 95% to $29.1 million, compared to $14.9 million in 2007. · The strength in political and digital revenues was offset in part by an 11% decrease in local and national advertising sales, which declined from $415.9 million in 2007 to $368.6 million in 2008. · General operating expenses were $278.1 million, compared to $277.7 million in 2007. · Operating loss was $952.4 million, including non-cash impairment charges of $1.0 billion and a restructuring charge of $12.9 million, compared to operating income of $110.4 million in 2007. · Loss from continuing operations was $830.4 million, including special items of $857.0 million after-tax, compared to income from continuing operations of $28.5 million in 2007. · Net loss per diluted share was $16.33, compared to net income per diluted share of $1.01 in 2007. Results for the fourth quarter ended December 31, 2008 · Net revenues decreased 4% to $104.2 million, compared to $108.6 million for the same quarter in 2007, primarily due to the decline in television advertising in LIN TV’s markets. · Political revenues were $24.4 million, compared to $3.2 million for the same quarter in 2007. · Digital revenues increased 96% to $9.3 million, compared to $4.8 million for the same quarter in 2007. · General operating expenses decreased 1% or $0.6 million to $71.7 million, compared to $72.3million for the same quarter in 2007. · Operating loss was $722.6 million, including a non-cash impairment charge of $732.2 million and a restructuring charge of $12.9 million, compared to operating income of $54.6 million in 2007. · Loss from continuing operations was $625.7 million, including special items of $638.6 million after-tax, compared to income from continuing operations of $23.5 million in 2007. · Net loss per diluted share was $12.24, compared to net income per diluted share of $0.53 for the same quarter in Commenting on the fourth quarter 2008 and full year 2008 results, LIN TV’s President and Chief Executive Officer Vincent L. Sadusky said:“We are operating in a severe recessive economy and the financial distress on automakers, as well as the significant declines in consumer and business spending, are negatively impacting television advertising sales. In response, we have taken significant actions to improve our efficiency, as well as our balance sheet. Our plans to adjust our cost structure, re-engineer workflow throughout our TV stations, and execute an aggressive program to reduce our debt should positively impact our operating performance and financial condition.” “Our leading news stations are focused on maximizing multi-platform advertising spending, new business development and digital revenue growth. Digital revenues continue to differentiate our company and were a major factor in our ability to increase net revenues by 1% in 2008. Compared to our peers, LIN TV delivered one of our industry’s strongest results.” “Despite the negative outlook on the economy, we remain positive. We are confident in the fundamentals of the TV broadcast business and our ability to expand digitally. We expect to operate a very healthy and cost efficient business now and well into the future.” Special Items During the fourth quarter and year ended December 31, 2008, the Company recorded special items netting to an operating charge of $745.1 million and $1.0 billion, respectively, and recorded special items netting to an after-tax charge of $638.6 million and $857.0 million, respectively. Three Months Ended Year Ended December 31, 2008 December 31, 2008 Operating Loss Loss from Continuing Operations Operating Loss Loss from Continuing Operations Impairment of goodwill, broadcast licenses and broadcast equipment $ 732.2 $ 565.8 $ 1,029.2 $ 781.4 Impairment of equity investment in NBCU joint venture 34.4 34.4 Restructuring charge 12.9 7.9 12.9 7.9 Income on extinguishment of debt (8.5 ) (5.7 ) Deferred tax asset valuation allowance 39.0 39.0 $ 745.1 $ 638.6 $ 1,042.1 $ 857.0 Fourth Quarter 2008 Impairment Charges As required by FAS142, “Goodwill and Other Intangible Assets”, we performed our annual test for impairment of indefinite-lived intangible assets, including broadcast licenses and goodwill, as of December31, 2008.As a result of this annual test, we recorded a charge in the fourth quarter of 2008 of $732.2 million ($565.8 million after-tax), which included an impairment charge of $413.9 million related to our broadcast licenses, a goodwill impairment charge of $309.6 million and a charge of $8.7 million for obsolete broadcast equipment.The impairments to our intangible assets were due to the economic downturn during 2008 and the current credit crisis, which has challenged advertising revenue and negatively impacted valuations throughout the broadcast industry.Further, during the fourth quarter of 2008, as a result of a continued decline in operating profits at the two stations in our joint venture with NBC Universal, we recorded a charge of $53.6 million ($34.4 million after-tax) to fully impair the value of this equity investment.In addition, as a result of these impairment charges and our history of operating losses, we recorded a deferred tax asset valuation allowance of $39.0 million related primarily to our 2000 to 2002 net operating losses. Fourth Quarter Restructuring Charge During the fourth quarter of 2008, we completed a restructuring plan that included a workforce reduction of 144 employees and the cancellation of certain syndicated television program contracts.The total charge for the plan was $12.9 million ($7.9 million after-tax), including $4.3 million for workforce reduction and $8.6 million for the cancellation of the contracts. Fourth Quarter Gain from Extinguishment of Debt During the fourth quarter of 2008, we commenced a plan, under Rule 10b5-1 under the Securities Exchange Act of 1934, to purchase our 6½% SeniorSubordinated Notes and 6½% Senior Subordinated Notes – Class B (the “Senior Subordinated Notes”) at market pricesusing available balances under ourrevolving credit facility and available cash balances.During the fourth quarter, we purchased a notional amount of $26.1 million of our Senior Subordinated Notes under this plan.The total purchase price for both classes was $12.3 million, resultingin a gain on early extinguishment of debt of $13.0 million($8.5 million after-tax), net of a write-off of related deferred financing fees. Operating Highlights TV Station Ratings and Revenue · Following the expiration of the Company’s contract with Time Warner Cable, Inc. (“Time Warner”), 15 of LIN TV’s stations were removedfrom Time Warner systems in 11 markets for nearly one month in the fourth quarter of 2008.Despite this disruption in carriage, 56% of LIN TV stationsgained audienceshare with adults 18-49 and 25-54 in the Morning News daypart time period, the fastest-growing time of the day in terms of viewers and advertising revenue1, compared to the same time period in 2007. The Nielsen data also showed that the Company’s stations outperformed the national networks in the category of household share by an average of 30%. For the year ended December 31, 2008, LIN TV operated the #1 or #2 local news station in 81% of its markets.2 On average LIN TV’s stations grew 25% across all local news dayparts in Household Ratings year-to-year. · Core local and national advertising sales combined, which excludes political advertising sales, decreased 26% to $82.4 million in the fourth quarter 2008, compared to $111.6 million for the same period in 2007. Core local and national advertising sales for the year ended December 31, 2008 decreased 11% to $368.6 million, compared to $415.9 million for the same period in 2007. · Advertising categories for which revenues decreased for the fourth quarter of 2008, compared to the same quarter last year, were automotive, retail, restaurants, media/telecommunications, services, financial services and entertainment. Advertising categories for which revenues increased for the fourth quarter of 2008 included political, home improvement and travel and leisure.The automotive category, which represented 22% of the Company’s core advertising sales for the fourth quarter of 2008, decreased 40% compared to the same quarter last year. The retail category, which also represented 22% of Company’s core advertising sales for the fourth quarter of 2008, decreased 12% compared to the same quarter last year. · The Company’s political advertising sales were $24.4 million and $47.0 million for the quarter and year ended December 31, 2008, respectively, compared to $3.2 million and $6.1 million in the same periods last year. Political advertising sales represented 23% and 11% of total advertising sales for the quarter and year ended December 31, 2008, respectively. Digital and Interactive Initiatives · Retransmission consent fees increased 128% in the fourth quarter of 2008 and 114% for the year ended December 31, 2008, compared to the same periods in 2007.During the fourth 1 Source:
